﻿85.	 Mr. President, it gives me pleasure on behalf of my country's Minister for Foreign Affairs, who is unable to attend this important session, to offer you our most sincere and whole-hearted congratulations on your election as President of the thirty-second session of the General Assembly. My delegation is quite sure that your long experience, your great merits and your diplomatic tact will ensure success for this session. The positive role which your country, Yugoslavia, plays as a member of the Group of Non-Aligned Countries strengthens our faith and confidence that you will make sincere efforts to consolidate the role of the United Nations in establishing pillars of security and peace in the world.
86.	I also avail myself of this opportunity to express our appreciation to your distinguished predecessor, Mr. Amerasinghe, for all the experience and tact he revealed in conducting the meetings of the thirty-first session of the General Assembly.
87.	It gives me great pleasure to commend the positive role that has been and is being played by the United Nations Secretary-General, Mr. Kurt Waldheim, in the fulfilment of his responsibilities and in support of the unity of the international community and its greater effectiveness in serving the issues of justice and peace.
88.	On this occasion I should like on behalf of my country's delegation to welcome the delegations of the Republic of Djibouti and of the Socialist Republic of Viet Nam, which have recently joined the United Nations. We wish them both stability and progress.
89.	At present we are witnessing in the international arena crises that have not come about by accident; these crises are too sophisticated and complicated to be ignored or disregarded, and it is not mere pessimism that leads us to emphasize that it is tension and not international detente which prevails in our world. As we, representatives of the nations of the world, meet here at United Nations Headquarters, we should realize the objective and civilized difference between being part of this world Organization and being outsiders. We should realize the historic responsibility placed on all of us when we committed ourselves to the United Nations Charter, which we all accepted. We must therefore resolutely consider the true causes of the disturbing phenomenon of world tension, which we are witnessing with bitter feelings, and explicitly and firmly determine our positions regarding any party which violates or obstructs the United Nations Charter.
90.	Our comments on the presence of tension and the absence of world detente would be incomplete unless we stressed before the international community the role played by the Zionist entity in causing this tension and so dragging the world to the brink of world confrontation as a result of the denial for more than 25 years of the rights of the Palestine people by this abhorrent entity based on Zionism, which the General Assembly has labelled as a form of racism and racial discrimination.
91.	My country's Government emphasizes its respect for and appreciation of the just international will which backed General Assembly resolutions 3236 , 3375 , 3379 and 3376, which constitute no more than a starting-point in rectifying the historic blunder committed by the United Nations against the rights of the Palestinian people when it adopted the partition plan in 1947.
92.	Speaking of the just international will, we consider it to be a synonym for a just and lasting peace in the Middle East, and believe that it must necessarily and in the name of justice and the United Nations Charter assert its existence and effectiveness in respect of the establishment of peace and security in the Middle East.
93.	My delegation wishes to reassert that a just and lasting peace in the Middle Hast cannot be achieved without fulfilment of the two following basic principles: first, the withdrawal of Israel from all Arab territories occupied since 5 June 1967, including the city of Jerusalem; and, second, the restoration of the inalienable rights of the Palestinian Arab people, including their right to return to their homeland* self-determination, and establishment of their independent State in Palestine through representation by the Palestine Liberation Organization. We believe that, without the fulfilment of those two principles, peace negotiations will remain meaningless in that part of the world, as long as Zionist aggression against Arab territories and against the rights of the Palestinian Arab people persists. It is deplorable that this continuing aggression is becoming worse and taking new forms. In this respect it suffices to point out only the latest provocative Zionist measures, as evidenced in the establishment of new settlements in Arab occupied territories and the attempt to impose on Arab citizens in those territories Zionist regulations which emphasize the aggressive nature of the Zionist settler colonizing entity, which aims at the eventual annexation of these occupied territories and the destruction of their character and Arab qualities.
94.	To confirm this policy, the Israeli Prime Minister declared in his report to the Knesset following his recent visit to the United States, that his Government insisted on the so-called Israeli right to settlement on the occupied West Bank and the Gaza Strip because they are, he claims, "liberated lands". Hence the Israeli Government violates international laws and the right of the Palestinian Arab people to self-determination in that part of their homeland.
95.	The legalization of Israeli settlements on the West Bank and in the Gaza Strip and the imposition of Israeli law upon the Arab Palestinian populations, as well as the legalized affiliation of those territories to Israel, which tacitly means annexation of the West Bank and the Gaza Strip, reveal the expansionist intentions of Israel and its aggressive policy.
96.	The policy adopted by Israel and the settlement plans being executed by it in the occupied Arab territories sustain our belief that Israel is disregarding peace plans and violating international law and United Nations resolutions, as it also imposes on the peoples of the region a perpetual state of war.
97.	We sincerely call upon all countries that provide Israel with material and military aid to refrain from extending such assistance, because to continue that practice would encourage Israel in its expansionist and aggressive policy at the expense of the Palestinian Arab people and other Arab countries. To refrain from providing such aid to Israel would undoubtedly help achieve a just and comprehensive settlement in the area.
98.	We believe in peace and peaceful coexistence and we also believe in the right of people to self-determination and their right to live in peace. It is therefore natural for us to call upon the international community to force the Zionist entity to respect and apply all those principles. If we are to have a proper conception of the essence of international detente then the Soviet Union and the United States in particular must emphasize that the core of detente is satisfying the interests of peoples and not taking action prejudicial to them. The Middle East problem, with the question of Palestine as its core, is the real test of that detente, which we hope will play its full and positive role in serving world peace.
99.	We state again that the Palestinian cause is the core of the Middle East conflict, a conflict between the racist Zionist entity and the Palestinian people, who, according to irrefutable proof available in full in the reports of the Special Committee to Investigate Israeli Practices Affecting the Human Rights of the Population of the Occupied Territories, are exposed to the most hideous forms of humiliation and the flagrant abuse of their dignity, freedom and humanity.
100.	The United Nations Charter calls on all countries to respect the rights of man, his humanity and freedom wherever he may be. But does the racist Government of South Africa respect the principles enshrined in the Charter and does it apply those principles in letter and in spirit? The tragedy of apartheid, a policy adopted by both South Africa and Rhodesia, has been one of the worst events to take place in the history of mankind, and it is one of the major crimes still being committed to this day with unusual ferocity against the black majority populations of South Africa and Rhodesia. While we find some consolation in the increasing world blockade imposed on those two racist regimes because of their inhuman policies, we believe that the United Nations and the Security Council must play a role which is much larger and more important than the mere denunciation of that policy. That role is to liquidate those two regimes, thus putting an end to them. Accordingly, we in the State of Qatar- believe that it is our duty, because of considerations involving humanity and civilization, to extend all possible aid and support to the African liberation movements, particularly those in southern Africa, so that the people may achieve their freedom and independence. In addition, we also support and praise the efforts exerted in this respect by the OAU.
101.	In the same way that we call upon the international community, represented by the United Nations, to impose severe sanctions on South Africa and Rhodesia, we at the same time call for the same sanctions to be imposed on Israel, which still refuses to respect the Charter and the resolutions of the United Nations.
102.	Our attention is drawn particularly to the increasingly close ties which have been maintained, in defiance of Security Council and General Assembly resolutions, between Israel and South Africa. Those ties which link the two racist regimes have become closer, and co-operation in the political, economic, military and technological fields has been intensified in the attempt to suppress and oppress the indigenous populations.
103.	The possession of nuclear weapons by Israel and South Africa and the continued co-operation of the two countries in developing them, as we see it today, and the aggressive policies of those racist regimes will not only create crises and catastrophes for the African and Arab peoples but will also threaten the world as a whole. The international community is in duty bound to meet its responsibility in the face of such irresponsible conduct, as the urgent need for a permanent and just peace for the peoples of those two areas requires.
104.	My country, firmly believing in the principle of the right to self-determination and independence of all peoples,
denounces colonialism and racial discrimination in all their
«
forms and maintains that independence cannot be achieved in South Africa and Rhodesia unless majority rule is established. In support of that belief, His Highness Sheikh Khalifa Bin Hamad Al-Thani, Amir of the State of Qatar, declared on the occasion of the International Day for the Elimination of Racial Discrimination:
"It is now time that all the efforts of world peoples and Governments should unite with the efforts of the United Nations to take positive and effective measures capable of totally eradicating this major stigma putting humanity to shame and completely eliminating the disgrace of apartheid, which tarnishes the ideals of our civilization."
105.	The lessening of international tension is a necessary prelude to international stability. It will help firmly to establish the pillars of security and peace in the world, which can only be achieved through serious and positive dialogue. From this point of view, the Cypriot crisis, which has gradually deteriorated since 1963 despite the sincere efforts exerted by the Secretary-General—efforts which we appreciate—still requires the effective involvement of our international Organization in order to establish a just solution which will preserve the security and stability of the nationals of the island and the independence and unity of Cyprus.

106.	Establishing peace in order to create a suitable atmosphere for the development of the potential of nations and for the attainment of the welfare and prosperity of the world is one of the noble goals of our international Organization. To achieve that goal it is necessary to have constructive and sincere international unity.
107.	We must also exert the same effort to prevent the devastating advance in nuclear weapons. International detente is still fragile and there are still several flash-points which run the risk of exploding into war. In the face of this nuclear horror, we still find countries impatiently seeking to possess such weapons, which threaten to wipe out the world and its civilization.
108.	To preserve the civilization of mankind, we are obliged clearly to define in all consciousness our steps and goals in the march to the world of tomorrow in order to be able to establish peace, the goal of the United Nations to which we are all dedicated.
109.	Today, therefore, we are more than ever before in dire need of making effective and joint efforts to put an end to the arms race, to confront the problem of the proliferation of nuclear weapons and to divert the effects and direction of nuclear technology to serve peaceful purposes. Today when we speak of armaments systems, disarmament and the depletion of human and material resources in financing both hot and cold wars in Africa, Latin America and the Middle East, we find that the world spends more than $300 billion annually on armaments and on the monopolistic arms trade-despite the urgent need of the world to confront the dangers of hunger, drought, ignorance, disease and poverty on our planet. Hence, we find ourselves obliged to participate jointly in strengthening the desires of the international community by working to eliminate completely those destructive weapons and the constant threat that they represent.
110.	We in the State of Qatar praise and commend every step taken in that connexion and would welcome the establishment of nuclear-free zones in the Middle East, in South Asia and other areas of the world. We consider that as the beginning of comprehensive disarmament.
111.	On the Middle East, we question the reasons for the obstinacy of the Zionist entity, its persistent refusal to sign the Treaty on the Non-Proliferation of Nuclear Weapons, and its possible use of such weapons.
112.	As we refer to the necessity of concluding an international treaty on the prevention and use of force in international relations and of adopting effective measure's to implement the aims and goals of disarmament, we remind the United Nations that it must do its duty with respect to solving the Middle East problem on the basis of justice and equality, including the rights of the Palestinian Arab people, who should be enabled to exercise such rights in their homeland, and not omitting their right to establish an independent, sovereign State so as to allow that struggling people to work at developing their creative capabilities and at putting an end to their misery.
113.	The world of today ought to be different from the world of the past, which was ruled by the law of the jungle. Furthermore, there should be increasing understanding of the justified and urgent demands of the developing countries. Under present circumstances, international monopolies have been dividing up the regions of the world and its markets, controlling its raw materials and manipulating its potential from the turn of the century until this day. In addition to this, we must take account of rashness of the major Powers and the industrial countries, which dominate the seas and the oceans, including the gigantic wealth therein. Under such circumstances, the developing countries are deeply concerned and demand the regulation of all means relating to the use of the seas and respect of the right of regional sovereignty represented in the principle of freedom of (lie use of the seas to all countries. My Government supports and endorses anything that may lead to an international agreement to determine the law of the sea-bed and the ocean floor and how they should be exploited for the benefit of the international family through a competent international organization.
114.	As a developing country, we wish to emphasize our rejection of monopolistic enterprises and the capitalistic exploitation of the seas and oceans. We urge that positive steps be taken to organize international and maritime relations among the countries of the world.
115.	With great concern we refer to the increasing military ventures which are using the seas and oceans as a platform for the establishment of military and naval bases. As a result, tensions are intensified and the possibility of military confrontation will continue as well. As we refer to all that, we attach great importance to declaring the Indian Ocean a zone of peace far removed from international conflict.
116.	The present international economic order calls for international political will to create a new and just international economic order-one that will not be an obstacle to the efforts of the developing countries to achieve growth and economic development. The new international economic order must be established on the basis of co-operation and democracy in international economic relations, rather than on the basis of monopolies and exploitation. As we see the extent of the danger of the economic gap between the industrialized and the developing countries, that danger compels the international community to realize that it must speed up its efforts to bridge that gap by creating an international economic equilibrium. Since the industrialized countries have exported to third- world countries the problems of inflation and of the increasing cost of manufactured goods; they should now rectify that error through positive co-operation and help the developing countries to overcome their development problems. We in the State of Qatar have not spared and will spare no effort to offer co-operation and assistance to all the friendly developing countries in the third world. In this connexion, my delegation wishes to express the disappointment at the failure of the Paris Conference in spite of the untiring efforts exerted to achieve positive results in that dialogue between north and south. We therefore appeal, with all sincerity, to all the developed countries to exert all possible efforts for the attainment of solutions that can play a role in achieving economic progress for the developing countries and tangible advance in the field of international economic co-operation We also reiterate our readiness to make fresh efforts within the framework of the United Nations for the achievement of the desired objectives. Here I wish to emphasize once more that my Government will continue its efforts jointly with the international community for the establishment of a new international economic order and for an improvement in the situation of the developing countries.
117.	It is not impossible to solve international contradictions and conflicts in our present world under an international collective commitment to the Charter of the United Nations.
118.	The establishment of democratic international relations and the fostering of those relations within United Nations organs would constitute a radical solution to all the contradictions and conflicts we are facing and would open a new horizon of peace, security, prosperity and freedom to mankind. These goals and hopes must be achieved in fulfilment of the aspirations of our peoples. It is our duty to secure the rights of future generations, in order to honour and cherish the heritage of mankind.
 


